Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 6, 7, 8, 9, 10, 11, and 12 are drawn to a method of diagnosing prostate cancer or the risk of prostate cancer in a patient by detecting antibodies against marker proteins from List 1.
Group II, claim(s) 2, is drawn to a method of diagnosing prostate cancer or the risk of prostate cancer in a patient by detecting antibodies against marker proteins from List 2, 3, 4, or any combination thereof.
III, claim(s) 3 and 4, are drawn to a method of diagnosing prostate cancer or the risk of prostate cancer in a patient by detecting antibodies against marker proteins from List 5, 6, 7, 8, 9, 10, 11, 12, or 13.
Group IV, claim(s) 5, is drawn to a method of diagnosing prostate cancer or the risk of prostate cancer in a patient by detecting antibodies against marker proteins from List 3p1, 3p2, or 3p3.
Group V, claim(s) 13, 14, and 15, are drawn to kits of diagnostic agents suitable to detect antibodies as defined by claim 1.
3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: To have a general inventive concept under PCT rule 13.1, the inventions need to be linked by a special technical feature. There appears to be no special technical feature that links claims 1-15. The claims are drawn to biomarker compositions and the measurement of antibodies to said biomarkers in prostate cancer. However, the claims do not require the same markers. Accordingly the groups set forth above are not so linked as to form a single general concept under PCT Rule 13.1. The claims lack unity of invention a priori.
	Additionally, the special technical feature of measuring antibodies to markers such as TYK2 as in list 4 of the present application is taught by Ehrlich et al. (WO2006/119155 A2) Additionally, kit embodiments with reagents to measure markers such as OXA1L, GOLM1, SDHA, or FNTB are taught by Clarke et al. (US 2007/099209 A1). 



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816.  The examiner works a flexible schedule but can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lisa Cook
Patent Examiner
Art Unit 1642
571-272-0816
1/28/21


/LISA V COOK/Primary Examiner, Art Unit 1642